         Case: 13-99002, 01/09/2019, ID: 11147439, DktEntry: 94, Page 1 of 1



                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         JAN 9 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
CARY WALLACE WILLIAMS,                         No.    13-99002

                Petitioner-Appellant,          D.C. No.
                                               2:98-cv-00056-PMP-VCF
 v.                                            District of Nevada,
                                               Las Vegas
TIMOTHY FILSON, Warden and ADAM
PAUL LAXALT, Attorney General,                 ORDER

                Respondents-Appellees.

Before: BERZON, WATFORD, and OWENS, Circuit Judges.

      The panel unanimously votes to deny the petition for panel rehearing and

rehearing en banc. The full court has been advised of the petition for rehearing en

banc, and no judge requested a vote on whether to rehear the matter en banc. Fed.

R. App. P. 35. The petition for panel rehearing and rehearing en banc, filed

December 17, 2018, is DENIED.
